 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

Dated as of June 5, 2017

 

Among

 

SYMPLMED PHARMACEUTICALS LLC,

 

and

 

MARINA BIOTECH, INC.

 

   

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated as of June 5, 2017, is by and among
SYMPLMED PHARMACEUTICALS LLC, a Delaware limited liability company (the
“Company” ), and MARINA BIOTECH, INC., a Delaware corporation (“Buyer”).

 

P R E M I S E S:

 

WHEREAS, the Company is a privately-held pharmaceutical company that is engaged
in the business, in relevant part, of developing, marketing, manufacturing,
selling, promoting, storing, supporting, transporting and commercializing a
single-pill fixed-dose combination of perindopril arginine and amlodipine
besylate known as Prestalia (“Prestalia”) that has been approved by the U.S.
Food and Drug Administration (the “FDA”) for the treatment of hypertension (such
business, which, for the avoidance of doubt, does not include the Retained
Business (as defined below), being hereinafter referred to as the “Business”);

 

WHEREAS, Buyer wishes to purchase all of the Assigned Assets (as defined below),
and assume all of the Assumed Liabilities (as defined below), from the Company,
and the Company wishes to sell all of the Assigned Assets to Buyer, all pursuant
to the terms, conditions, limitations and exclusions contained in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

A G R E E M E N T S:

 

ARTICLE I

DEFINED TERMS

 

1.1 Defined Terms. The following terms shall have the following meanings in this
Agreement:

 

“Accounts Receivable” means any and all amounts owed to the Company or any of
its Subsidiaries by reason of a sale of products or provision of services in the
ordinary course of the Business, in accordance with the financial statement
methodologies of the Company.

 

“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract or otherwise.

 

“Assigned Assets” means all of the tangible and intangible assets of every kind
and description used or useful in the Business (including, without limitation,
those assets of the Company set forth on Schedule 1.1(a)), which shall be owned
by, leased by or licensed to the Company on the Closing Date, other than
Excluded Assets.

 

 1 

 

 

“Assumed Liabilities” means:



 

(a) any executory liability arising and accruing after the Closing under the
Contracts that are included in the Assigned Assets, and specifically excluding
any liability arising out of or relating to any breach or default under any such
Contract based on facts that occurred or circumstances that existed on or prior
to the Closing;

 

(b) indebtedness of the Company specifically set forth on Schedule 1.1(b), and
specifically excluding any liability arising out of or relating to any breach or
default with respect to such indebtedness based on facts that occurred or
circumstances that existed on or prior to the Closing; and

 

(c) any executory liability arising and accruing after the Closing under the
Contracts with the employees or independent contractors of the Company listed on
Schedule 1.1(c), and specifically excluding any liability arising out of or
relating to any breach, default or Tax liability with respect to such Contracts
based on facts that occurred or circumstances that existed on or prior to the
Closing.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of Article VII hereof.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consents” means the consents of third parties necessary or advisable to
consummate the transactions contemplated hereby, as more particularly set forth
on Schedule 3.10 hereto.

 

“Contracts” means all agreements, written or oral (including any amendments and
other modifications thereto), relating to the Business, to which the Company or
any of its Subsidiaries is a party or is bound. For the avoidance of doubt, the
term “Contracts” includes all of the “Material Contracts”.

 

“Environmental Liabilities” means any liabilities arising out of or relating to
the violation of any applicable Law relating to (a) the protection of the
environment (including air, water, groundwater, soil, land surface, subsurface
strata and natural resources), (b) the use, storage, handling, release or
disposal of, or exposure to any hazardous substances or (c) occupational health.

 

”ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” means only the following assets of the Company:

 

(a)all assets relating to the Retained Business (unless such assets also
constitute Assigned Assets);

 2 

 

 

(b)those Material Contracts identified on Schedule 3.9 as Excluded Assets or as
not being not being part of the Assigned Assets;     (c)the ownership interests
held by the Company in its wholly-owned subsidiaries, including Symplmed
Consulting, Inc. and Symplmed Technologies, LLC;     (d)the minute books, stock
record books, corporate franchise and Tax Returns of the Company and its
Subsidiaries (other than as covered by the definition of Assigned Assets);    
(e)all warranty rights, guaranty rights, causes of actions, judgments, Orders,
claims or other similar rights, in the case of each of the foregoing, solely to
the extent arising with respect to, from or relating to the Excluded Assets;    
(f)all insurance benefits, including rights and proceeds, solely to the extent
arising with respect to, from or relating to the Excluded Assets and the
Company’s continued workmen’s compensation insurance, if any;     (g)the rights,
claims or causes of action of the Company against other Persons relating to the
Business which relate to the discharge by the Company of the Excluded
Liabilities;     (h)all refunds of any Tax that is an Excluded Liability;    
(i)all employee benefit plans of the Company, and the assets and contracts
relating thereto; and     (j)all attorney-client communications solely regarding
this Agreement, the Related Documents and the transactions contemplated hereby
on or prior to the Closing Date.

“Excluded Liabilities” means any and all liabilities and obligations of the
Company and its Subsidiaries arising on or prior to the Closing Date (and, with
respect to the Retained Business and any of the Excluded Assets, also arising
after the Closing Date (including, without limitation, liabilities to any
employees, officers, directors, managers, consultants and contractors of the
Company or its Subsidiaries)). For the avoidance of doubt, the Excluded
Liabilities shall include, without limitation:

 

(a) any liabilities to current and former employees of the Company and its
Subsidiaries, and to employees of the Company following the Closing, and the
beneficiaries thereof, during the period they are employed by the Company or any
Subsidiary thereof through the Closing (and at all times following the Closing),
and any other liabilities arising under ERISA or similar laws relating to
employees, or relating to the benefit plans of the Company and its Subsidiaries,
through the Closing (and at all times following the Closing);

 

 3 

 

 

(b) all wages, compensation, termination or severance payments, or other
remuneration and benefits of any kind earned through and following the Closing,
including, without limitation, unemployment or similar payments, owed or
otherwise due to any current or former employee, officer, director, member,
manager, consultant or independent contractor of the Company or any Subsidiary,
or any dependent or beneficiary thereof, as of the Closing (and at all times
following the Closing), arising from or relating to their employment by, service
to or separation from the Company or any Subsidiary, including: (i) bonus and
“golden parachute” payments; (ii) all vacation and sick pay; (iii) payments,
benefits and obligations relating to the provision of health plan continuation
coverage in accordance with the requirements of COBRA and Sections 601 through
608 of ERISA (or applicable state law); and (iv) payments, benefits and
obligations arising under the WARN Act or any other similar law, as well as any
liabilities arising from the failure to make any such payments or provide any
such benefits;

 

(c) any liabilities of the Company or any of its Subsidiaries arising or
incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement and the Related Documents, and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, advisers and other professionals;

 

(c) any liabilities owed to any present or former employees or consultants, or
to any other Person, including, without limitation, change of control payments,
arising from the consummation of the transactions contemplated by this
Agreement;

 

(f) any liabilities arising out of or relating to those certain legal actions
set forth on Schedule 3.18;

 

(g) Retained Tax Liabilities;

 

(h) Environmental Liabilities; and

 

(i) any indebtedness of the Company and its Subsidiaries.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, bureau, board, department, official, body or other
instrumentality of the United States or any foreign country, or any domestic or
foreign state, province, county, city, other political subdivision or any other
similar body or organization exercising governmental or quasi-governmental power
or authority, including Regulatory Agencies.

 

“Intellectual Property” shall mean all statutory, common law and registered
patents, copyrights, trademarks, service names, service marks and trade names
(including any Intellectual Property Registration), and all trade secrets,
designs, logos, and other intangible rights and interests owned by the Company
or any of its Subsidiaries, in each case that are used or useful in connection
with the Business, including the names “Symplmed”, “Prestalia” and “ACEON” (and
all translations, adaptations, derivations and combinations of the foregoing and
all logos related to the foregoing), and all associated goodwill, including,
without limitation, all intellectual property listed on Schedule 3.11 and the
following:

 



 4 

 

 

(a) United States Letters Patent and patents granted in any other jurisdiction
anywhere in the world, reissues, divisions, continuations,
continuations-in-part, reexaminations, renewals and substitutes thereof, foreign
counterparts of the foregoing, term restorations or other extensions of the term
of any issued or granted patents anywhere in the world and extensions of the
monopoly right covering a product or service previously covered by any issued or
granted patent anywhere in the world for the limited purpose of extending the
holder’s exclusive right to make, use or sell a particular product or service
covered by such patent (such as supplemental protection certificates or the
like);

 

(b) product or service names, brands, logos and other distinctive
identifications used in commerce, whether in connection with products or
services, and the goodwill associated with any of the foregoing;

 

(c) original works of authorship, derivative works and other copyrightable works
of any nature, and fixations of any of the foregoing;

 

(d) software, databases and fixations thereof;

 

(e) uniform resource locators, website addresses, domain names, website content
and all fixations thereof;

 

(f) Proprietary Information; and

 

(g) any other intangible property similar to any of the above.

 

“Intellectual Property Registration” shall mean an application (including
provisional applications), certificate, filing, registration or other document
seeking or confirming rights in Intellectual Property issued by, filed with or
recorded by any Governmental Authority in any jurisdiction anywhere in the world
including any and all amendments to any of the foregoing.

 

“Knowledge” shall be understood to refer to matters that are known, or that
should be known following due inquiry, to the Company or any Subsidiary, or any
director or officer of the Company, and the knowledge of each shall be imputed
to the others.

 

“Law” means any law, rule or regulation of any foreign, federal, state or local
Governmental Authority, as well as guidance, directives and policies of such
authorities.

 

“Licenses” means permits, licenses, variances, registrations, exemptions,
orders, consents, certificates, grants, waivers, qualifications, approvals and
all other authorizations by or of Governmental Authorities in connection with,
used in, or necessary for the lawful operation of the Business, including for
the manufacturing, having manufactured, marketing, sales,promotion,
distribution, storing, transporting, supporting and importing of Prestalia
Products, all of which are listed on Schedule 3.6 hereto.

 



 5 

 

 

“Material Adverse Effect” shall mean any circumstance, change in or effect on
the Company or any of its Subsidiaries that is or could reasonably be expected
to be materially adverse to the consolidated results of operations or the
financial condition or prospects of the Company or any of its Subsidiaries taken
as a whole.

 

“Material Contract” means each Contract to which the Company is a party, which
provides for obligations, payments, liabilities, consideration, performance of
services or the delivery of goods material to the Assigned Assets (it being
understood and agreed that any contract that provides for obligations, payments,
liabilities, consideration, performance of services or the delivery of goods to
or by such entity of any amount or value reasonably expected to be in excess of
$25,000 in any annual period shall be deemed to be material), all of which are
set forth on Schedule 3.9 attached hereto.

 

“Order” means any order, judgment, ruling, injunction, award, stipulation,
assessment, decree or writ, whether preliminary or final, of any Governmental
Authority.

 

“Permitted Encumbrances” shall mean (i) Encumbrances for current Taxes not yet
due and payable or Taxes which are being disputed in good faith where no lien
has yet been filed, (ii) mechanics, warehousemen and materialmen liens not
material in nature or amount, and (iii) Encumbrances agreed to by Buyer and the
Company as set forth on Schedule 1.1(d).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Personal Property” means all of the interest of the Company in all machinery,
equipment, computer programs, computer software, tools, motor vehicles,
furniture, fixtures, leasehold improvements, office equipment, supplies, plant,
spare parts and other tangible personal property which are owned by or leased to
the Company, or otherwise used or possessed by the Company, and used in
connection with the Business.

 

“Prestalia NDA” means the New Drug Applications, including all supplements and
amendments thereto, for the approval of each Prestalia Product as a new drug by
the FDA.

 

”Prestalia NDA Assignment Date” means the fifth (5th) business day (or such
earlier date as may be agreed between Buyer and the Company) following the date
on which Buyer provides written notice to Seller (which written notice must be
provided not later than one hundred fifty (150) days following the Closing Date)
that Buyer is prepared, in its sole discretion, to accept an assignment of the
Prestalia NDA. Following the earlier of (A) delivery of notice from Buyer to the
Company advising it of the Prestalia NDA Assignment Date and (B) the Prestalia
NDA Assignment Date, the Company shall undertake all acts as are necessary,
appropriate or advisable to transfer the Prestalia NDA to Buyer and fulfill its
other obligations pursuant to this Agreement related thereto. In the event that
Buyer does not deliver notice to the Company advising it of the Prestalia NDA
Assignment Date on or prior to the 150th day following the Closing Date, then
(unless otherwise agreed in writing between the parties) the Prestalia NDA
Assignment Date shall be deemed to occur on the 150th day following the Closing
Date, at which time the Company shall transfer the Prestalia NDA to Buyer and
fulfill its other obligations pursuant to this Agreement related thereto.

 



 6 

 

 

“Prestalia Products” means the products of the Company as set forth on Schedule
1.1(e), including, without limitation, all pharmaceutical preparations, in all
dosage strengths, formulations, and methods of administration, that contain
active pharmaceutical ingredient, and any new generation or other product
developed in the future to the extent that the making, using or selling of such
new product contains or is based on the Intellectual Property that is included
in the Assigned Assets.

“Proprietary Information” shall mean technical, commercial, marketing and other
information, data and material of the kind which is or can be used in the
operation of a business and which is normally considered to be confidential or
proprietary in nature including, but not limited to, any algorithm; procedure;
idea; concept; strategic, business and other plan; research; invention or
invention disclosure (whether patentable or unpatentable); test, engineering and
technical data and materials, know-how, show-how or methodology; trade secret,
process, design, formula, or other information or data which has not entered the
public domain, and all records or fixations including, but not limited to,
laboratory notes, source code and software documentation. The term “Proprietary
Information” shall also include the terms and provisions of this Agreement and
any other material information relating to this Agreement or the transactions
contemplated hereunder.

 

“Purchase Price” means the aggregate consideration payable to the Company for
the Assigned Assets as provided in Article II.

 

“Real Property” means all of the Company’s owned or occupied real property,
leasehold interests, easements, real estate licenses, rights to access and
rights-of-way, all of which are identified in Schedule 3.7 hereto.

 

“Regulatory Agencies” means the FDA and any other Governmental Authority that is
concerned with the quality, identity, strength, purity, safety, efficacy or
manufacturing of pharmaceutical products, including the Prestalia Products.

 

“Related Documents” means any and all agreements, instruments, documents or
certificates related to or arising from this Agreement necessary to facilitate
the consummation of the transactions contemplated by this Agreement.

 

“Retained Business” means that portion of the business of the Company other than
the Business, including, without limitation, that portion of the Company’s
business that relates to its patented technology platform known as DyrectAxess.

 

“Retained Tax Liabilities” means any and all liabilities for Taxes (whether or
not remitted) of: (i) the Company or its Subsidiaries (including any Taxes
arising in connection with the consummation of the transactions contemplated by
this Agreement and the Related Documents); (ii) the Company or any of its
Subsidiaries attributable to any change in method of accounting of the Company
or with respect to the Business, in each case relating to any taxable period (or
portion thereof) ending on or before the Closing; (iii) any Person attributable
to the Assigned Assets or the operation of the Business for any taxable period
(or portion thereof) ending on or before the Closing; and (iv) any Person
arising from or in connection with any Excluded Asset.

 



 7 

 

 

“Servier” means Les Laboratoires Servier, a French corporation having offices at
50 rue Carnot, 92284 Suresnes, France.

 

“Servier-Symplmed License” means the Amended and Restated License and
Commercialization Agreement between Servier and Symplmed (as assignee) dated
January 11, 2012 (as further amended from time to time) pursuant to which Seller
has an exclusive license from Servier to manufacture, have manufactured,
develop, promote, market, distribute and sell, inter alia, the Prestalia
Products.

 

“Subsidiary” shall mean, with respect to the Company, any entity of which a
majority of the voting power or equity interest is owned, directly or
indirectly, by the Company.

 

“Tax” shall mean any federal, territorial, state, county, local, or foreign
income, gross receipts, license, payroll, wage, employment, excise, utility,
communications, production, occupancy, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, capital levy,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, real property gains, recordation, escheat or
unclaimed property obligations, business license, workers’ compensation, Pension
Benefit Guaranty Corporation, personal property, sales, use, transfer,
registration, value added, ad valorem, alternative or add-on minimum, estimated,
or other tax, fee, charge, premium, imposition of any kind whatsoever, however
denominated, imposed by any Tax Authority, together with any interest, penalties
or other additions to tax and any interest on any such interest, penalties and
additions to tax payable in respect thereof.

 

“Tax Authority” shall mean the Internal Revenue Services (“IRS”) and any other
federal, territorial, state, local or foreign authority responsible for the
administration and/or collection of any Taxes.

 

“Tax Period” means any taxable year or any other period that is treated as a
taxable year with respect to which any Tax may be imposed under any applicable
statute, rule or regulation of any Tax Authority.

 

“Tax Returns” means reports, estimates, declarations or estimated tax,
information statements and returns, including information statements and
returns, including information returns or reports with respect to backup
withholding and other payments to third parties, relating to or required to be
filed with any Tax Authority by any Tax Law in connection with any Taxes.

 

 8 

 

 

“Transition Period” means the period commencing on the Closing Date and ending
on the Prestalia NDA Assignment Date.

 

“Warn Act” means the Worker Adjustment and Retraining Notification Act.

 

Defined Term   Section       Assignment and Assumption Agreement   Section 7.2
Business   Recitals Business Personnel   Section 5.1(a) Buyer   Recitals Cap  
Section 8.4 CERCLA   Section 3.23 Claims   Section 8.3 Closing Date   Article
VII Company   Recitals Customer   Section 3.24(a) Damages   Section 8.2(a)
Employment Agreement   Section 7.2 Encumbrance   Section 2.1 FDA   Recitals FDCA
  Section 3.29 Financial Statements   Section 3.12 Hazardous Substance   Section
3.23 INA   Section 3.14(b) Insurance   Section 3.13 Interim Financial Statements
  Section 3.12 IP Assignment Agreement   Section 7.2 National Priorities List  
Section 3.23 Notice   Section 8.3 Pharmaceutical Product   Section 3.29 Plans  
Section 3.16 Premises   Section 3.23 Principal Contractor   Section 5.1(a)
Release   Section 3.23 Third-Party Claim   Section 8.5 Vendor   Section 3.24(b)

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Purchase and Sale of the Assigned Assets. Upon the terms and subject to the
conditions contained in this Agreement, at the Closing, Buyer shall purchase and
acquire from the Company, and the Company shall sell, transfer, assign, convey
and deliver to Buyer, all right, title and interest in and to all of the
Assigned Assets (which, for the avoidance of doubt, shall exclude all of the
Excluded Assets), free and clear of any lien, mortgage, pledge, claim, security
interest, imperfection in title or other third party right or interest of any
kind whatsoever, or restrictive agreement, conditional sales agreement, option,
encumbrance or charge of any kind whatsoever (each, an “Encumbrance”), except
for Permitted Encumbrances, and Buyer shall assume and agree to discharge all of
the Assumed Liabilities (which, for the avoidance of doubt, shall exclude all of
the Excluded Liabilities). At the Closing, the Company shall deliver to Buyer
assignment agreements along with appropriate powers and transfer instruments
executed by the Company to reflect the purchase and sale of all of the Assigned
Assets, and the assumption of the Assumed Liabilities, all in form satisfactory
to Buyer and its counsel.

 

2.2 Purchase Price.

 

(a) Subject to the terms and provisions of this Agreement, the aggregate
Purchase Price payable to the Company shall be $300,000, which amount shall be
paid to the Company at the Closing.

 

(b) The payment of the Purchase Price from Buyer to the Company shall be made by
wire transfer of immediately available funds to the account and in accordance
with the instructions provided by the Company to Buyer no fewer than two (2)
business days prior to the Closing Date.

 

(c) Buyer agrees that it will calculate the allocation of the Purchase Price
(and any other amounts required to be treated as consideration for Tax purposes)
for U.S. federal income tax purposes in accordance with Section 1060 of the Code
and provide the Company with a copy of such calculation promptly following such
time as Buyer has completed its determination. Notwithstanding the delivery of
such calculation, each Party shall be free to utilize its respective allocations
of the Purchase Price for all Tax reporting and other purposes.

 

2.3 Transition Period. The Company shall take all actions as are necessary,
appropriate or advisable to transition the Business to Buyer, and to allow Buyer
to fulfill its obligations under the Servier-Symplmed License, during the
Transition Period, as set forth in this Section 2.3. On the Prestalia NDA
Assignment Date (which, for the avoidance of doubt, would occur on the 150th day
following the Closing Date if Buyer does not otherwise deliver notice to the
Company advising it of the Prestalia NDA Assignment Date, unless otherwise
agreed in writing by the parties hereto): (i) the Company shall assign and
transfer to Buyer the Prestalia NDA and any and all Licenses and Contracts not
previously assigned to Buyer in connection with the Prestalia NDA and the
Prestalia Products (to the extent assignable, and to the extent such items are
not Excluded Assets hereunder); and (ii) the Company shall deliver to Buyer, in
a mutually acceptable format, all Intellectual Property in connection with the
Prestalia NDA and the Prestalia Products that it has not previously provided to
Buyer, and on and following which the Company and Buyer shall cooperate in good
faith to execute all documents and instruments, and take any actions, that may
be necessary, appropriate or advisable to ensure that Buyer is able to make full
use of such Intellectual Property following the Prestalia NDA Assignment Date
(and that Buyer is able to use such Licenses or apply for (and obtain)
replacement Licenses with respect thereto). The Company shall also cooperate in
good faith during the Transition Period, and at all times thereafter, to
transfer to Buyer all Licenses and Contracts that are not transferred to Buyer
on the Closing Date (or to assist Buyer in its efforts to obtain substantially
similar replacement Licenses and enter into substantially similar replacement
Contracts), and to assist Buyer in its efforts to renegotiate the
Servier-Symplmed License (or enter into a mutually acceptable replacement
therefor). Furthermore, the Company hereby agrees that, upon written request
delivered by Buyer prior to the end of the Transition Period, change its name to
a name reasonably satisfactory to Buyer that does not include the words
“Symplmed” or “Prestalia”, or any derivation thereof, and provide written
evidence reasonably satisfactory to Buyer of such name change.

 



 9 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLERS

 

The Company hereby represents and warrants to Buyer, subject to such exceptions
as are disclosed in the disclosure schedule (referencing the appropriate section
and paragraph numbers, including by cross-reference to another section
containing the disclosure) supplied as of the date hereof by the Company to
Buyer (the “Disclosure Schedule”), as follows:

 

3.1 No Violation. The execution and delivery of this Agreement and each Related
Document does not, and the consummation of the transactions contemplated hereby
and thereby and compliance with the terms hereof and thereof will not (subject
only to obtaining any required consents, approvals, authorizations, exemptions
or waivers set forth on Schedule 3.10): (i) conflict with, or result in any
violation of, any statute, regulation, rule, injunction, judgment, Order,
decree, ruling, charge or other restriction of any government or Governmental
Authority, or court to which the Company is subject or any provision of its
charter, bylaws or other organizational documents; or (ii) result in any
violation of or default on the part of the Company (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under or result in the creation of any Encumbrance of any kind upon the Assigned
Assets under, any provision of any note, bond, mortgage, indenture, deed of
trust, license, lease, contract, commitment or loan or other agreement to which
the Company is a party or by which any of their respective properties or assets
are bound.

 

3.2 Due Organization. The Company is duly organized, validly existing and in
good standing under the laws of the state of its organization, and has full
power and authority and all requisite rights, licenses, permits and franchises
to own, lease and operate the Assigned Assets that it currently owns, leases or
operates and to conduct the Business as it is now being conducted. The Company
is duly licensed, registered and qualified to do business and is in good
standing in all jurisdictions in which the ownership, leasing or operation of
the Assigned Assets, or the conduct of the Business, requires such
qualification, except where the failure to be so qualified would not result in a
Material Adverse Effect.

 

3.3 Authorization. The Company has all requisite power and authority to enter
into this Agreement and each Related Document to which it is a party and to
consummate the transactions contemplated hereby and thereby. All acts and other
proceedings required to be taken by the Company to authorize the execution,
delivery and performance of this Agreement and each Related Document to which it
is a party, and the consummation of the transactions contemplated in this
Agreement and each Related Document, including, without limitation, the approval
of the managers and members of the Company, have been duly and properly taken.

 



 10 

 

 

3.4 Subsidiaries. The Company has two Subsidiaries: Symplmed Technologies, LLC
and Symplmed Consulting, Inc. The Company owns all of the issued and outstanding
equity interests of each aforementioned Subsidiary, and no other Person has any
right to acquire any equity interest in either aforementioned Subsidiary.
Neither Symplmed Technologies, LLC nor Symplmed Consulting, Inc. is involved in
the operations of the Business or holds any Assigned Assets. Other than Symplmed
Technologies, LLC and Symplmed Consulting, Inc., the Company does not own,
directly or indirectly, more than five percent (5%) of the voting power or
equity interest of any entity.

 

3.5 [Intentionally Omitted].

 

3.6 Licenses. Schedule 3.6 contains a true and complete list of all of the
Licenses, including any non-assignable Licenses (which shall be denoted as
such). Except as set forth on Schedule 3.6, the Licenses set forth on Schedule
3.6 comprise all of the Licenses that are used in connection with, used in, or
necessary for the lawful operation of the Business, including for the
manufacturing, having manufactured, marketing, sales, promotion, distribution,
storing, transporting, supporting and importing of the Prestalia Products, and
none of the foregoing are subject to any restriction or condition which would
limit the full operation of the Business as presently operated. Except as noted
on Schedule 3.6, all Licenses are validly issued, and the applications therefor
are complete and accurate and did not omit to state any facts necessary in order
to make the statements therein not misleading.

 

3.7 Real Property. Schedule 3.7 sets forth an accurate and complete list of all
of the Real Property that is used by, leased by or otherwise occupied by the
Company. The Company is not, and to Knowledge, no other party is, in default
under any lease or other instrument of conveyance with respect to the Real
Property. The Company owns no Real Property. No Contracts pursuant to which the
Company leases Real Property are included in the Assigned Assets.

 

3.8 Personal Property. Schedule 3.8 contains a list of the items that comprise
all Personal Property as of the most recent practicable date, of whatever kind
and wherever located, as indicated on such schedule. The Company owns and has
good and marketable title to all Personal Property free and clear of any
Encumbrance, except for Encumbrances that shall be discharged or removed prior
to or at Closing. The Company is not, and to Knowledge no other party is, in
material default under any of the leases, licenses and other agreements relating
to the Personal Property. Except as otherwise disclosed on Schedule 3.8, the
Personal Property constituting tangible property is in good operating condition
(ordinary wear and tear excepted) and is available for immediate use in the
operation of the Business.

 

3.9 Contracts. Schedule 3.9 lists all of the Material Contracts in effect on the
date hereof (including, but not limited to, all employment agreements and all
other contracts or agreements to which the Company is a party). Except as set
forth on Schedule 3.9, all of the Material Contracts are in full force and
effect, and are valid, binding and enforceable in accordance with their terms.
Except as otherwise disclosed on Schedule 3.9: (i) there is no default or breach
by the Company, or to Knowledge, any other party to any Material Contract; (ii)
there is no fact or circumstance that exists that, with or without the passage
of time or giving of notice or the happening of any further event or condition,
would constitute a default, or would entitle any party to terminate any Material
Contract or to make a claim or set-off against the Company, or any of its
Affiliates, or otherwise to amend any Material Contract or prevent such Material
Contract from being renewed in accordance with its terms; (iii) the Company is
not restricted by agreement from carrying on the Business as and where conducted
on the Closing Date, or in any other market or territory; (iv) there are no
negotiations pending or in progress to revise any Material Contract; (v)
following the Closing, each Material Contract shall be in full force and effect,
and valid, binding and enforceable in accordance with its terms; and (vi) no
Material Contract provides for the payment of any bonus or commission to any
Person based on sales or earnings by the Company or any of its Subsidiaries.
Except as set forth on Schedule 3.9, the Company has not received any written
notice of default, termination, or nonrenewal under any Material Contract that
has not been cured prior to the Closing.

 



 11 

 

 

3.10 Consents. Except for the Consents described in Schedule 3.10, no License or
Order of or from, or declaration or filing with, any Governmental Authority, and
no consent or waiver of any party to any Contract to which the Company is a
party is required or declaration to or filing with any Governmental Authority,
or any other third party is required to (a) execute this Agreement or any of the
Related Documents, (b) consummate the transactions contemplated hereby or
thereby, (c) permit the Company to sell the Assigned Assets to Buyer, or (d)
enable the Company, after consummation of the transactions contemplated by this
Agreement, to conduct the Business after the Closing Date in the same manner as
presently operated.

 

3.11 Intellectual Property. Schedule 3.11 sets forth a true, complete and
correct list of all Intellectual Property owned by or licensed to the Company or
its Subsidiaries. The Intellectual Property set forth on Schedule 3.11 includes
all such Intellectual Property that is used in or necessary for the conduct of
the Business. Except as set forth on Schedule 3.11, the Company is the sole and
exclusive owner or licensee of all right, title and interest in and to the
Intellectual Property, free and clear of all Encumbrances, and the Company has
the valid and exclusive rights to use the Intellectual Property. Except as set
forth on Schedule 3.11, all items of Intellectual Property are properly
registered and/or applied for under applicable law and all such registrations
are valid and in force. Except as set forth on Schedule 3.11, (i) to Knowledge,
none of the Intellectual Property is interfered with, infringed upon, conflicted
with or otherwise violated by the intellectual property rights of any Person and
(ii) none of the Intellectual Property interferes with, infringes upon,
conflicts with or otherwise violates the intellectual property rights of any
Person. No Affiliate of the Company has any rights to any of the Intellectual
Property.

 

3.12 Financial Statements. The Company has furnished to Buyer the following
financial statements (collectively, the “Financial Statements”), true and
complete copies of which Financial Statements are attached hereto as Schedule
3.12: (i) consolidated unaudited balance sheets and statements of income,
changes in stockholders’ equity, and cash flow as of and for the fiscal years
ended December 31, 2015 and 2016 of the Company; and (ii) unaudited consolidated
balance sheets and statements of income as of and for the three (3) months ended
March 31, 2017 of the Company (the “Interim Financial Statements”). The
Financial Statements (including the notes thereto) present fairly the financial
condition of the Company as of such dates and the results of operations of the
Company for such periods are true, correct and complete, and are consistent with
the books and records of the Company (which books and records are true, correct
and complete). The accounting practices used in preparing the Financial
Statements were the same in each of the Financial Statements and were
consistently followed throughout the period reflected in each of the Financial
Statements. The books and records of the Company are complete and correct in all
material respects, and fully and fairly reflect bona fide transactions set forth
therein.

 



 12 

 

 

3.13 Insurance. Schedule 3.13 sets forth an accurate and complete list
(including the name of the insurer, coverage, premium and expiration date) of
all binders, policies of insurance, self-insurance programs or fidelity bonds
(“Insurance”) maintained by the Company, or in which the Company is a named
insured, true and complete copies of which have been provided to Buyer. All
Insurance contains valid and enforceable policies or binders for the benefit of
the Company, and all such policies or binders are in full force and effect, are
in amounts and for risks, casualties and contingencies customarily insured
against by enterprises in operations similar to the Business, and provide
coverage for any and all events that may occur while such policies or binders
are in effect. There are no pending or asserted claims against any Insurance as
to which any insurer has denied liability, and there are no claims under any
Insurance that have been disallowed or improperly filed.

 

3.14 Employees.

 

(a) Compliance.

 

(i) The Company has complied in all material respects with all Laws relating to
the employment or retention of its employees, consultants and independent
contractors, including provisions relating to recruiting, hiring, retaining and
documenting prospective employees, wages, hours, equal opportunity,
recordkeeping, occupational health and safety, severance, collective bargaining
and the payment of social security, employment and other taxes, and as of the
date hereof the Company has not received any notice alleging that it has failed
to comply with any such Laws.

 

(ii) There are no loans outstanding from the Company to any member, shareholder,
director, manager, officer or employee of the Company.

 

(iii) Neither the Company nor any of its Subsidiaries is in breach of any
material terms of any employment relationship with any of its directors,
officers, managers or employees, nor to Knowledge is any director officer,
manager or employee in breach of any material term of his or her employment
relationship with the Company or any of its Subsidiaries, in each case which
have not been waived.

 

(b) Eligibility. With respect to all persons employed by the Company, and with
respect to all independent contractors, the Company has complied in all material
respects with employment eligibility verification form requirements under the
Immigration and Naturalization Act, as amended (“INA”), in recruiting, hiring,
reviewing and documenting prospective employees for employment eligibility
verification purposes and the Company has complied with the paperwork provisions
and anti-discrimination provisions of the INA. With respect to all persons
employed by the Company, and with respect to all independent contractors, the
Company has obtained and maintained the employee records and I-9 forms in proper
order as required by United States law. To Knowledge, the Company does not
employ any workers unauthorized to work in the United States.

 



 13 

 

 

3.15 Labor Relations. The Company is not or was not a party to, nor subject to,
any collective bargaining agreements. None of the employees of the Company are
or were represented by a union or subject to a collective bargaining agreement,
no union organizational campaign is in progress with respect to said employees
and no question concerning representation exists respecting such employees.

 

3.16 ERISA.

 

(a) Schedule 3.16 contains a list of employee benefit plans under Section 3(3)
of ERISA and any other employment, consulting, bonus, deferred compensation,
incentive compensation, severance, termination or post-employment pay,
disability, hospitalization or other medical, dental, vision, life, disability
or other insurance, stock purchase, stock option, stock appreciation, stock
award, pension, profit sharing, 401(k) or retirement plan, agreement or
arrangement, and each other employee benefit plan or arrangement arising out of
the employment or the termination of an employee, former employee, retiree or
sales personnel by the Company, whether written or oral, tax-qualified under the
Code or non-qualified, whether covered by ERISA or not, which is currently
maintained or contributed to by the Company covering its employees, former
employees, retirees or sales personnel (collectively, the “Plans”). The Company
has no legally binding oral or written plan or other commitment, whether covered
by ERISA or not, to create any additional plan, agreement or arrangement or to
modify or change any existing Plan in any manner that would affect any of its
employees, former employees, retirees or sales personnel.

 

(b) The Company does not maintain, nor has it ever maintained or contributed to,
a “multiemployer plan”, as that term is defined in Section 3(37) of ERISA, or an
employee benefit pension plan, as defined in Section 3(2) of ERISA, that is
subject to Title IV of ERISA.

 

(c) Except to the extent that liability therefor will not be imposed upon Buyer:

 

(i) Full payment has been made of all amounts (other than current outstanding
routine claims for benefits) which the Company is required to contribute or pay
under the terms of any Plan, and all contributions to any Plan which are
required or recommended with respect to any period of time prior to the Closing
have been made or such amounts have been accrued in accordance with the
financial statement methodologies of the Company. There are no funded benefit
obligations of the Company for which contributions have not been made or
properly accrued and there are no unfunded benefit obligations of the Company
that have not been accounted for by reserves, or otherwise properly footnoted in
accordance with the financial statement methodologies of the Company.

 

 14 

 

 

(ii) Each of the Plans is and has been operated and administered in all material
respects in accordance with applicable laws, including but not limited to, ERISA
and the Code, and all required material governmental filings and material
participant disclosures have been made on a timely basis. No prohibited
transaction within the meaning of Section 406 of ERISA or 4975 of the Code, or
breach of fiduciary duty under Title I of ERISA, has occurred with respect to
any Plan or with respect to the Company. The Company does not maintain any Plan
which is subject to Section 401(a) of the Code, other than its 401(k) Plan, and
to Knowledge, no facts exist which could reasonably be expected to adversely
affect the tax-qualified status of such Plan.

 

(iii) There are no pending, or to Knowledge, threatened or anticipated, claims,
litigation, administrative actions or proceedings against or otherwise involving
any of the Plans or related trusts, or any fiduciary thereof, by any
Governmental Authority, or by any employee, former employee, leased employee,
former leased employee, retiree or sales personnel or by any participant or
beneficiary covered under any of the Plans, or otherwise involving the Plans
(other than routine claims for benefits). There is no judgment, decree,
injunction, rule or Order of any court, Governmental Authority or arbitrator
outstanding against or in favor of any Plan or, to Knowledge, any fiduciary
thereof in that capacity.

 

(iv) Each Plan that is a “group health plan” (as defined in Section 607(1) of
ERISA) has been operated in compliance in all material respects with the
provisions of COBRA (Section 4980B of the Code), the Health Insurance
Portability and Accountability Act of 1996 and any applicable similar state law.
The Company is not the sponsor of, or a participating employer in, any Plan that
is an “employee welfare benefit plan” within the meaning of Section 3(1) of
ERISA that does not have an underlying insurance contract. There are no
reserves, assets, surpluses or prepaid premiums with respect to any employee
welfare benefit plan. The Company currently provides no and has no current
obligation to provide for post-retirement or post-employment health and welfare
benefits, including but not limited to, severance, salary continuation,
termination, disability, death, or retiree health or medical benefits except as
required by applicable law.

 

(v) The consummation of the transactions contemplated by this Agreement will
not, of itself, entitle any current or former leased or contract employee of the
Company to severance pay, unemployment compensation or any similar payment or
accelerate the time of payment or vesting, or increase the amount of
compensation due to, or in respect of, any current or former leased or contract
employee, nor will it result in the breach of any agreement with any current or
former leased or contract employee.

 

(vi) None of the Assigned Assets is subject to any lien under Section 302(f) of
ERISA or Section 412(n) of the Code.

 



 15 

 

 

3.17 Taxes. The Company has timely filed all Tax Returns required to be filed by
the Company and required to be filed with respect to the Assigned Assets or the
Business, and all such Tax Returns are accurate, complete and correct. The
Company has paid all Taxes required to be paid by it and required to be paid
with respect to the Assigned Assets and the Business (whether or not shown on
any Tax Return described in the preceding sentence). There is no Tax audit or
examination now pending or threatened with respect to the Company, the Assigned
Assets or the Business. No claim has ever been made in writing by any
Governmental Authority in a jurisdiction where the Company does not pay Taxes or
file Tax Returns that the Company is or may be subject to Tax by that
jurisdiction. The Company has not requested or entered into an agreement
providing for any extension of time within which to file any Tax Return, make
any Tax election, pay any Taxes or pursuant to which any Governmental Authority
may assess Taxes. All Taxes which the Company was or is required by applicable
Law to withhold or collect have been and are being withheld or collected by it
and have been paid over to the proper Governmental Authority or, if not yet due,
are being held by the Company for payment. The Company has collected and
remitted sales, use, value added and similar Taxes applicable in connection with
the Assigned Assets and the operation of the Business. The Company has never
entered into a “closing agreement” as defined in Section 7121 of the Code. There
is no lien for Taxes upon any of the assets of the Company (including the
Assigned Assets) other than liens for Taxes that are not yet due and payable.
The Assigned Assets do not include any (a) “United States real property
interests” for purposes of Section 897 of the Code or (b) equity interests in
any other Person (under Tax or non-Tax principles). The Company has used the
cash method of accounting at all times since its date of formation for U.S.
federal income Tax purposes. For purposes of this Section 3.17, each reference
to the Company includes any Person that was liquidated into, merged with or
otherwise a predecessor to, the Company.

 

3.18 Claims; Legal Actions. Except as set forth on Schedule 3.18, there are no
actions, suits, proceedings, Orders, investigations or claims pending or, to
Knowledge, threatened against the Company, or pending or threatened by the
Company, against any third party, at law or in equity, or before or by any
Governmental Authority (including, without limitation, any actions, suits,
proceedings or investigations with respect to the transactions contemplated by
this Agreement). The Company is not subject to any arbitration proceedings under
collective bargaining agreements or otherwise or any governmental investigations
or inquiries (including, without limitation, inquiries as to the qualification
to hold or receive any License), and there is no basis for any of the foregoing.
Except as set forth on Schedule 3.18, the Company is subject to any judgment,
Order or decree of any court or other Governmental Authority.

 

3.19 Compliance with Laws. The Company, the Business and the Assigned Assets
conform, in all material respects, to all applicable statutes, codes,
ordinances, licensing requirements and other Laws, and no product or service
manufactured, distributed and/or delivered by the Company violates any Law in
any material respect. The Company has, since its inception, complied in all
material respects with all Laws, decrees, filing and reporting requirements,
awards and Orders applicable to the Company, including those relating to
employment, employee benefits, marketing, sale and distribution of products,
manufacture and labeling of products, trade regulation, antitrust and
warranties; and there is not any claim pending against the Company arising from
or related to any violations thereof. No notice from any Governmental Authority
or other Person of any violations of any Law in connection with the Assigned
Assets or operations of the Business has been received by the Company; nor has
any communication been received in connection with any actual or potential
inquiry or investigation by any governmental body.

 

 16 

 

 

3.20 Undisclosed Liabilities. Except as set forth on Schedule 3.20 or on the
Financial Statements or the notes thereto, the Company and the Business do not
have and will not have any indebtedness, duty, responsibility, liability or
obligation of any nature, whether absolute, accrued, contingent or otherwise,
and whether due or to become due, related to or arising from the operation of
the Business or the ownership, possession or use of the Assigned Assets.

 

3.21 Assets and Title. The Assigned Assets include all assets used or useful in
connection with the Business. On the Closing Date, the Company shall own and
have good and marketable title to all of the Assigned Assets free and clear of
all Encumbrances other than Permitted Encumbrances. Neither the ownership nor
use of the Assigned Assets conflicts with the rights of any Person. The Company
has not given any power of attorney that relates to the Assigned Assets to any
other Person.

 

3.22 Interim Change. Except as set forth in Schedule 3.22, since December 31,
2016, the Business has been conducted and operated only in the ordinary course,
consistent with past practices. In addition, except as set forth on Schedule
3.22, since December 31, 2016:

 

(a) there has been no undisclosed Material Adverse Effect on the Assigned
Assets;

 

(b) except in the ordinary course of business and consistent with past practice,
no party has accelerated, terminated, modified or cancelled any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) that are included in the Assigned Assets or related to the
Business, or, to Knowledge, has threatened the same;

 

(c) the Company has not mortgaged or pledged any Assigned Asset, or subjected
any Assigned Asset to any Encumbrance other than Permitted Encumbrances;

 

(d) the Company has not sold, leased, assigned, transferred or otherwise
disposed of, or agreed to sell, lease, assign, transfer or otherwise dispose of
at some future date, or granted an option or other right to any party to
acquire, any of the Assigned Assets, nor has the Company forgiven or canceled
any debts owing to the Company or waived any claims or rights;

 

(e) the Company has not sold, assigned, transferred, or permitted to lapse, any
rights for the use of any Intellectual Property, or disclosed any Proprietary
Information to any Person except pursuant to non-disclosure agreements in the
ordinary course of business;

 

(f) the Company has not suffered any extraordinary losses;

 

(g) the Company has not suffered any damage, destruction or casualty loss, not
fully covered by insurance (subject to payment of the applicable deductible);

 

(h) the Company has not acquired (including, without limitation, by merger,
consolidation or acquisition of stock or assets) any operating business,
corporation, partnership, limited liability company, joint venture, association
or other business organization or division thereof, or any assets, outside of
the ordinary course of business and consistent with past practice, or entered
into any commitment to do so;

 



 17 

 

 

(i) the Company has not, except for this Agreement or any other agreement
contemplated hereby, entered into any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) that are related to
the Business outside of the ordinary course of business and consistent with past
practice;

 

(j) the Company has not declared, made any payment, set aside or made any
distribution with respect to its outstanding equity to its members or
stockholders, as applicable, or redeemed, purchased or otherwise acquired any of
its outstanding equity;

 

(k) other than in the ordinary course of business and consistent with past
practice, the Company has not: (i) paid any pension, retirement allowance or
other employee benefit to any Person; or (ii) adopted or agreed to adopt any
pension, retirement or other employee benefit plan, program or policy; and

 

(l) the Company has not agreed to take any of the actions set forth above in
this Section 3.22.

 

3.23 Environmental Claims. (a) All facilities owned by, or leased to or used by,
the Company and used in the conduct of the Business (the “Premises”), and the
operations thereat are in compliance with all federal, state and local
environmental Laws and regulations; (b) there has not been, and is not
occurring, at any location currently or previously owned by or leased to the
Company, any Release of any Hazardous Substance; (c) there are no Hazardous
Substances or other condition or use of the Premises, whether natural or
man-made, which has caused any damage, or which poses a threat of causing
damage, to the health of persons, to property, to natural resources, or to the
environment; (d) the Company has not received any written communication from any
Person or governmental entity that alleges that the Company is not in compliance
with applicable environmental Laws; and (e) the Company has not, in connection
with the Business, sent or arranged for the transportation of Hazardous
Substances or wastes to a site which, pursuant to CERCLA (as defined below) or
any similar state law: (i) has been placed or is proposed to be placed on the
“National Priorities List” of hazardous waste sites or its state equivalent or
(ii) which is subject to a claim, Order or other request to take “removal” or
“remedial” action by any person as those terms are defined under CERCLA. The
Company is not currently in possession of any Hazardous Substances. For purposes
of this Agreement, “Hazardous Substances” shall be construed broadly to mean any
toxic or hazardous substance, material, or waste, and any other contaminant,
pollutant or constituent thereof, whether liquid, solid, semi-solid, sludge
and/or gaseous, including chemicals, compounds, by-products, pesticides,
asbestos containing materials, petroleum or petroleum products, and
polychlorinated biphenyls, the presence of which requires investigation or
remediation under any environmental Laws or which are regulated, listed or
controlled by, under or pursuant to any environmental Laws, or which has been
determined or interpreted at any time by any Governmental Authority to be a
hazardous or toxic substance regulated under any other statute, law, regulation,
order, code, rule, Order, or decree, including any Hazardous Substance as that
term is defined under the Comprehensive Environmental Response Act (“CERCLA”);
and “Release” shall mean any manner of spilling, leaking, dumping, discharging,
releasing, migrating or emitting, including the definitions given to any of such
terms under CERCLA or any other environmental law.

 



 18 

 

 

3.24 Customers and Vendors.

 

(a) During due diligence, the Company provided to Buyer true, accurate and
complete details on the customers of the Business during the 2016 fiscal year,
and such other customers of the Business as were requested by Buyer.

 

(b) As noted on Schedule 3.9, it is contemplated that the Material Contracts
between the Company and certain of its vendors as identified on such schedule
will be replaced with direct agreements to be entered into between Buyer and
such vendors following the Closing Date. The Company shall maintain such
Material Contracts in effect (and shall timely fulfill its obligations
thereunder) to the extent reasonably necessary to fulfill the Company’s
obligations to Buyer during the Transition Period.

 

3.25 Brokerage. Neither the Company, nor anyone acting on behalf of or any
Affiliate of the Company, has made any commitment or done any other act that
would create any liability for any brokerage, finder’s or similar fee or
commission in connection with the transactions contemplated by this Agreement.

 

3.26 Affiliated Transactions. Except as set forth in Schedule 3.26, no Affiliate
of the Company: (i) owns any debt, equity or other interest or investment in any
Person that is a competitor, lessor, lessee, licensor, licensee, customer,
supplier, distributor, sales agent or advertiser of the Business; (ii) has any
cause of action or other claim whatsoever against or owes any material amount
to, or is owed any material amount by the Company, except for accrued
compensation (including but not limited to accrued vacation pay), employee
benefits and similar matters; (iii) has any interest in or owns any Intellectual
Property or any other property or right used in the conduct of the Business; or
(iv) is a party to any Contract to which the Company or any of its Subsidiaries
is a party.

 

3.27 Accounts Receivable. All Accounts Receivable of the Company are reflected
properly on its books and records, are bona fide, due and valid receivables
subject to no defenses, setoffs or counterclaims, are current and collectible,
and will be collected in accordance with their terms at their recorded amounts.
All Accounts Receivable arose in the ordinary course of business.

 

3.28 Inventory. All inventories reflected on the Financial Statements are (a)
owned by the Company or its Subsidiaries and not subject to any Encumbrance and
(b) are not obsolete and are of good and merchantable quality and contain no
material amounts that are not salable and usable for the purposes intended in
the ordinary course of the Business.

 



 19 

 



 

3.29 FDA Matters. As to each product subject to the jurisdiction of the FDA
under the Federal Food, Drug and Cosmetic Act, as amended, and the regulations
thereunder (“FDCA”) that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by the Company, including, without
limitation, the Prestalia Products (each such product, a “Pharmaceutical
Product”), such Pharmaceutical Product is being manufactured, packaged, labeled,
tested, distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to Knowledge, threatened, action (including any lawsuit,
arbitration, or legal or administrative or regulatory proceeding, charge,
complaint, or investigation) against the Company, and the Company has not
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect. The properties, business
and operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA. The Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.

 

3.30. Full Disclosure. No representation or warranty made by the Company herein
or in any certificate, document (including financial statements, exhibits and
schedules) or other written instrument furnished or to be furnished pursuant to
the provisions of this Agreement or in connection with the transactions
contemplated hereby contains or will contain any untrue statement of any
material fact, nor shall any such certificate, document or written instrument
omit any material fact necessary in order to make any statement herein or
therein, in light of the circumstances in which it was made, not misleading.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company as follows:

 

4.1 Organization; Due Authorization. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and has full corporate power to execute, deliver and perform this Agreement and
any Related Document to which it is a party. The execution, delivery and
performance of this Agreement and the Related Documents have been duly and
validly authorized by all necessary corporate actions on the part of Buyer.

 

 20 

 

 

4.2 Binding Obligation. Assuming due authorization, execution and delivery of
this Agreement by the Company, this Agreement (and when executed and delivered
at Closing, each Related Document) will be duly executed by Buyer and constitute
the legal, valid, and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except that (i) such enforcement may be limited by or
subject to any bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to or limiting creditors’ rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief are subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

4.3 Brokerage. Neither Buyer nor anyone acting on its behalf has made any
commitment or done any other act that would create any liability for any
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement.

ARTICLE V
COVENANTS OF COMPANY

 

5.1 Agreement Not to Compete or Solicit, and to Maintain Confidentiality.

 

(a) For good and valuable consideration and in furtherance of the sale of the
Assigned Assets to Buyer hereunder, in order to induce Buyer to enter into and
perform this Agreement, to ensure that Buyer obtains the benefits it reasonably
expects to obtain hereunder and to more effectively protect the value and
goodwill of the Assigned Assets, the Company covenants and agrees that for a
period commencing on the Closing Date and ending on the fifth (5th) anniversary
of the Closing Date, the Company shall not, directly or indirectly, either for
his benefit or for the benefit of any of its Affiliates:

 

(i) (whether as principal, agent, independent contractor, partner or otherwise
or by any other means) own, manage, operate, control, participate in, perform
services for (whether as an employee, consultant or otherwise), invest in, own
an interest in, or otherwise establish or carry on any business or division or
line of any business in the United States which engages in a business
substantially similar to or competitive with the Business;

 

(ii) induce, encourage or attempt to persuade any Customer to terminate, reduce
or materially modify (in a manner adverse to the Company or its Affiliates) such
relationship; or

 

(iii) induce, encourage or attempt to persuade any Business Personnel (as
defined below) to terminate, breach or to refuse to enter into any employment,
agency or other business relationship with Buyer or any of its Affiliates.

 

For purposes of clause (ii) of this Section 5.1(a), the term “Customer” shall
mean any Person to whom the Company, at any time during the thirty-six (36)
months prior to the prohibited contact under Section 5.1(a)(ii), was involved in
soliciting, servicing or selling.

 

 21 

 

 

For purposes of clause (iii) of this Section 5.1(a), the term ’“Business
Personnel” shall mean any person (A) who is an employee or Principal Contractor
of the Company, on the date of this Agreement and who remains, after Closing,
employed or engaged by the Company or any Subsidiary, or an Affiliate thereof,
or becomes employed or engaged by Buyer or an Affiliate of Buyer in connection
with the transactions contemplated hereby for purposes of engaging in the
Business, or (B) who is an employee or Principal Contractor of Buyer or an
Affiliate of Buyer employed or engaged in the Business, or (C) who within one
year prior to the prohibited contact by the Company was an employee or Principal
Contractor of the Company or any of its Subsidiaries, or of an Affiliate of the
Company or any of its Subsidiaries, or of Buyer or an Affiliate of Buyer.

 

For purposes of clause (iii) of this Section 5.1(a), the term “Principal
Contractor” means, with respect to a Person, a consultant, independent
contractor or free-lance worker whose services are material to the Business or
who is engaged on a substantially full-time basis by the Company or any of its
Subsidiaries.

 

(b) The Company hereby expressly represents and warrants that it has or may have
knowledge of certain Proprietary Information. The Company acknowledges and
agrees that all such Proprietary Information is confidential and proprietary and
that a substantial portion of the Purchase Price is being paid for such
Proprietary Information and that it represents a substantial investment having
great economic value to Buyer, and constitutes a substantial part of the value
to Buyer of the Business and the Assigned Assets. The Company acknowledges and
agrees that Buyer would be irreparably damaged if any of the Proprietary
Information was disclosed to, or used or exploited on behalf of, any Person
other than Buyer or any of its Affiliates. Accordingly, the Company covenants
and agrees that it shall not, and it shall use its best efforts to ensure that
any other Person acting on its behalf does not, without the prior written
consent of Buyer, disclose, use or exploit any such Proprietary Information, for
the benefit of the Company or of any third-party, except that the Company may
disclose, use or exploit a particular item of Proprietary Information if and to
the extent (but only if and to the extent) that such item:

(i) is or becomes publicly known or generally known in the industry of the
Business through no act of the Company in violation of this Agreement, or is
obtained from a third party that may lawfully disclose such information without
breaching any obligation of confidentiality applicable to such third party;

 

(ii) is required to be disclosed to or by Order of a Governmental Authority or a
court of law or otherwise as required by law; provided that prior to any such
disclosure notice of such requirement of disclosure is provided to Buyer and
Buyer is afforded the reasonable opportunity to object to such disclosure;

 

(iii) is disclosed to the Company’s representatives working on the transactions
contemplated by this Agreement and in such event, only to the extent necessary
to evaluate or effect such transactions; or

 

(iv) has been publicly disclosed by Buyer after the Closing.

 

 22 

 

 

(c) The Company expressly acknowledges that the covenants contained in Sections
5.1(a) and (b) are integral to the sale to Buyer of the Assigned Assets and that
without the protection of such covenants, Buyer would not have entered into this
Agreement, that the consideration paid by Buyer bears no relationship to the
damages Buyer may suffer in the event of any breach of any of the covenants of
Section 5.1(a) or Section 5.1(b), and that such covenants contain limitations as
to time, geographical area and/or scope of activity to be restrained which are
reasonable and necessary to protect Buyer’s business interests. If this Section
5.1 shall nevertheless for any reason be held to be excessively broad as to
time, duration, geographical scope, activity or subject, it shall be enforceable
to the extent compatible with applicable laws that shall then apply. The Company
hereby further acknowledges that money damages will be impossible to calculate
and may not adequately compensate Buyer in connection with an actual or
threatened breach by him of the provisions of this Section 5.1. Accordingly, the
Company hereby expressly waives all rights to raise the adequacy of Buyer’s
remedies at law as a defense if Buyer seeks to enforce by injunction or other
equitable relief the due and proper performance and observance of the provisions
of this Section 5.1. In addition, the Company hereby agrees that Buyer shall be
entitled to injunctive relief in respect of the actual or threatened breach of
the provisions of this Section 5.1, and hereby waives any requirement that Buyer
shall be required to post a bond in connection therewith. Buyer shall also be
entitled to pursue any other available remedies at law or equity, including the
recovery of money damages, in respect of the actual or threatened breach of the
provisions of this Section 5.1.

 

(d) The Company hereby expressly waives any right to assert inadequacy of
consideration as a defense to enforcement of the non-competition and
confidentiality covenants in this Section 5.1 should such enforcement ever
become necessary.

 

ARTICLE VI
SPECIAL COVENANTS AND AGREEMENTS

 

6.1 Taxes, Fees and Expenses. Except as otherwise provided in this Agreement,
all sales, excise, use, transfer, value-added and similar taxes, fees or duties,
if any, assessed or incurred by reason of the transfer of the Assigned Assets
pursuant to this Agreement shall be paid by the Company, regardless of the party
against which such taxes, fees or duties are assessed. Buyer hereby waives
compliance by the Company with the provisions of all applicable state bulk sales
laws, and the Company warrants and agrees to pay and discharge when due all
claims of creditors which could be asserted against Buyer by reason of such
noncompliance to the extent that such liabilities arise before or as a result of
the Closing, and agrees to protect, defend, save harmless and indemnify Buyer
from and against any and all such claims and demands pursuant to the procedures
set forth in Article VIII of this Agreement. Except as otherwise provided in
this Agreement, Buyer shall pay any expenses incurred by it in connection with
the authorization, preparation, execution and performance of this Agreement, and
the Company shall pay any expenses incurred by the Company in connection with
the authorization, preparation, execution and performance of this Agreement, in
each case, including all fees and expenses of counsel, accountants, agents and
other representatives.

 

6.2 Publicity. From and after the date hereof, except as otherwise required by
law (including the rules and regulations of the Securities and Exchange
Commission) or the rules of a national securities exchange upon which the equity
of a party is then being traded, no party hereto shall make any announcement,
issue any press release or disseminate information to the press or any third
party regarding this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the Company and the Buyer. For
the avoidance of doubt, Buyer may file with the Securities and Exchange
Commission such Current Reports on Form 8-K as may be necessary or appropriate
disclosing this Agreement, the Related Documents and the transactions
contemplated hereby and thereby.

 



 23 

 

 

6.3 Cooperation. Buyer and the Company shall cooperate fully with each other and
their respective counsel and accountants in connection with any actions required
or advisable to be taken as a part of their respective obligations under this
Agreement, including but not limited to the obtaining of Consents and all
regulatory approvals, as well as the matters relating to the Transition Period
as set forth in Section 2.3. In connection therewith, Buyer and the Company
shall take such actions, and shall execute and deliver to any other party such
further documents as, in the opinion of counsel for such other party, may be
reasonably necessary or advisable to ensure, complete and evidence the
consummation of the transactions contemplated by this Agreement, including the
assignment of the Prestalia NDA.

 

6.4 Litigation Support. In the event and for so long as Buyer or the Company
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement, or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, the Company will cooperate in the
contest or defense, make itself and its personnel available, and provide such
testimony and access to its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending party.

 

ARTICLE VII
CLOSING AND CLOSING DELIVERIES

 

7.1 Closing. The Closing shall take place on the date of this Agreement, or such
other time, place and date as may be mutually agreed upon by the parties hereto.
The Closing shall be held at the offices of Buyer’s counsel or such other place
as shall be mutually agreed upon by Buyer and the Company. The date of the
Closing is sometimes herein referred to as the “Closing Date”. By mutual
agreement of the parties, the Closing may be alternatively accomplished by
facsimile transmission to the respective offices of legal counsel for the
parties of the requisite documents, duly executed where required, with originals
to be delivered by overnight courier service on the next business day following
the Closing.

 

7.2 Deliveries by the Company. Subject to the terms and conditions of this
Agreement, in reliance on the representations, warranties and agreements of the
Buyer contained in this Agreement, and in consideration of the Purchase Price,
the Company agrees to deliver, or cause to be delivered, to the Buyer on or
prior to the Closing Date, the following, in form and substance reasonably
satisfactory to Buyer and its counsel:

 

 24 

 

 

(a) Transfer of Assigned Assets. Any assignments, transfer powers or other
transfer documents reasonably satisfactory to Buyer and its counsel to reflect
the transfer of the Assigned Assets from the Company to Buyer;

 

(b) Consents. The original of each Consent listed on Schedule 3.10 attached
hereto;

 

(c) Regulatory Approvals. Evidence of the receipt of all authorizations,
approvals, Orders and Licenses to be issued by any Governmental Authority as may
be necessary, appropriate or advisable to consummate the transactions
contemplated by this Agreement and to permit Buyer to operate the Business after
the Closing in the manner in which it was operated immediately prior to the
Closing, as requested by Buyer;

 

(d) Good Standing. A certificate of Good Standing of the Company issued by the
secretary of state of the state of formation of the Company, and each foreign
jurisdiction in which the Company is qualified or licensed to do business, each
dated within five (5) days prior to the Closing Date;

 

(e) Employment Agreement. An employment agreement between Erik Emerson and the
Company, in substantially the form attached hereto as Exhibit A, pursuant to
which Mr. Emerson shall become the Chief Commercial Officer of the Company, duly
executed by Mr. Emerson (the “Employment Agreement”);

 

(f) Resolutions. The resolutions of the Company’s managers and members
authorizing and approving the execution, delivery and performance of this
Agreement and the other Related Documents, certified by an authorized officer of
the Company;

 

(g) Bill of Sale; Assignment and Assumption Agreement. An executed copy of
Assignment and Assumption Agreement substantially in the form attached hereto as
Exhibit C (the “Assignment and Assumption Agreement”), and an executed Bill of
Sale substantially in the form attached hereto as Exhibit D;

 

(h) IP Assignment Agreement. A duly executed assignment necessary to evidence
the transfer to the Buyer of the Intellectual Property included in the Assigned
Assets in substantially the form attached hereto as Exhibit E (the “IP
Assignment Agreement”); and

 

(i) Other. Duly executed copies of all other deeds, endorsements, assignments,
consents and instruments as, in the opinion of Buyer’s counsel, are reasonably
necessary to transfer the Assigned Assets and carry out the transactions
contemplated by this Agreement.

 

7.3 Deliveries by Buyer. Subject to the terms and conditions of this Agreement,
in reliance on the representations, warranties and agreements of the Company
contained in this Agreement, and in consideration of the Assigned Assets, the
Buyer agrees to deliver, or cause to be delivered, to the Company on or prior to
the Closing Date, the following, in form and substance reasonably satisfactory
to the Company and its counsel:

 

 25 

 

 

(a) Purchase Price. The Purchase Price, in accordance with Section 2.2;

 

(b) Employment Agreement. The Employment Agreement duly executed by Buyer;

 

(c) IP Assignment Agreement. The IP Assignment Agreement duly executed by Buyer;

 

(d) Assignment and Assumption Agreement. The Assignment and Assumption Agreement
duly executed by Buyer; and

 

(e) Other. Duly executed copies of all other instruments and documents as, in
the reasonable opinion of the Company’s counsel, are reasonably necessary to
carry out the transactions contemplated by this Agreement.

 

ARTICLE VIII
INDEMNIFICATION

 

8.1 Survival. All representations and warranties contained in this Agreement or
in any Related Document shall be deemed to be material and to have been relied
upon by the parties hereto, and shall survive the Closing and shall be fully
effective and enforceable for a period of eighteen (18) months following the
Closing Date (unless a different period is specifically assigned thereto in this
Agreement), but shall thereafter be of no further force or effect, except as
they relate to claims for indemnification timely made pursuant to this Article
VIII; provided, however, that the representations and warranties contained in
Section 3.6 (“Licenses”), Section 3.14 (“Employees”), Section 3.16 (“ERISA”),
Section 3.17 (“Taxes”), Section 3.21 (“Assets and Title”), Section 3.23
(“Environmental Claims”) and Section 3.29 (“FDA Matters”) shall survive until 90
days after the expiration of the applicable statute of limitations period; and
provided, further, that the representations and warranties contained in Section
3.1 (“No Violation”), Section 3.2 (“Due Organization”), Section 3.3
(“Authorization”) and Section 3.10 (“Consents”) shall survive indefinitely. Any
claim for indemnification asserted in writing before the eighteen (18) month
anniversary of the Closing Date or the other applicable survival period set
forth in this Section 8.1 shall survive until resolved or judicially determined.
No investigation by Buyer prior to the Closing Date shall relieve the Company
from any liability for any misrepresentation, misleading statement or omission
made in this Agreement or in connection with the transactions contemplated
hereby. Covenants and agreements required to be performed after the Closing
shall survive the Closing and shall expire in accordance with their terms.

 

8.2 Indemnification.

 

(a) Indemnification by the Company Subject to the limitations and the provisions
set forth in this Agreement, the Company shall indemnify, reimburse and hold
harmless Buyer and its Affiliates from and against any and all loss, damage (but
excluding any consequential, special or punitive damages unless awarded to a
third party in connection with a third Party Claim), expense (including court
costs, amounts paid in settlement, interest, penalties, judgments, reasonable
attorneys’ fees or other expenses for investigating and defending), suit,
action, claim, liability or obligation (collectively, “Damages”) related to,
caused by or arising from: (i) any breach of any representation or warranty
contained herein or in any Related Document by the Company, or any allegations
by third parties that, if true, would entitle Buyer and its Affiliates to
indemnity under this Section 8.2(a)(i); (ii) any breach or nonfulfillment of any
covenant or agreement contained in or made pursuant to this Agreement or any
Related Document by the Company, or any allegations by third parties that, if
true, would entitle Buyer and its Affiliates to indemnity under this Section
8.2(a)(ii); (iii) the Excluded Liabilities and any liabilities arising from the
Excluded Assets; (iv) any liabilities of the Company or any of its Affiliates
arising after the Closing Date; (v) any third party or Governmental Authority
claims arising in breach of contract, breach of warranty, product liability,
unfair competition, personal or other injury, tort or infringement of property
rights of others, Taxes, employee matters or other third party or Governmental
Authority claims, in each case which claim is with respect to any and all
activities of the Company or any Affiliate thereof in connection with the
conduct of the Business on or before the Closing Date (or before or after the
Closing Date with respect to any and all activities of the Company or any
Affiliate thereof in connection with the conduct of the Retained Business); and
(vi) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses, in
enforcing this indemnity against the Company.

 

 26 

 

 

(b) Indemnification by Buyer. Subject to the limitations and provisions set
forth in this Agreement, Buyer shall indemnify, reimburse and hold harmless the
Company against any Damages related to, caused by or arising from: (i) any
breach of any representation or warranty contained herein or in any Related
Document by Buyer, or any allegations by third parties that, if true, would
entitle the Company to indemnity under this Section 8.2(b)(i); (ii) any breach
or nonfulfillment of any covenant or agreement contained in or made pursuant to
this Agreement or any Related Document by Buyer, or any allegations by third
parties that, if true, would entitle the Company to indemnity under this Section
8.2(b)(ii); and (iii) any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including reasonable legal fees and
expenses, in enforcing this indemnity against Buyer.

 

(c) Damage Calculation. For purposes of calculating the amount of Damages
subject to indemnification, it is understood and agreed between the parties
hereto that to determine if there has been an inaccuracy or breach of a
representation or warranty which is qualified as to materiality or “Material
Adverse Effect” by the party making such representation or warranty or contains
an exception for matters that would not have a material adverse effect, then
such representation or warranty shall be read as if it were not so qualified or
contained no such exception.

 

8.3 Notice of Claims. Any party seeking indemnification shall give prompt
written notice to the indemnifying party of the facts and circumstances giving
rise to the claim (the “Notice”) for which such indemnified party intends to
assert a right to indemnification under this Agreement (“Claims”). Failure to
give Notice shall not relieve any indemnifying party of any obligations which
the indemnifying party may have to the indemnified party under this Article
VIII, except to the extent that such failure has prejudiced the indemnifying
party under the provisions for indemnification contained in this Agreement. The
indemnifying party shall reimburse an indemnified party promptly after delivery
of a Notice certifying that the indemnified party has incurred Damages after
compliance with the terms of this Article VIII; provided, however, the party
receiving the Notice shall have the option to contest any such Damages or its
obligations to indemnify therefor in accordance with the terms of this
Agreement, at such party’s own cost and expense. Such option shall be exercised
by the giving of notice by the exercising party to the other party within 20
days of receipt of a Notice. If the parties do not agree upon the amount of
Damages, the party seeking indemnification may seek appropriate legal remedy in
accordance with this Agreement.

 



 27 

 

 

8.4 Limitations on Indemnification Obligation. The maximum liability of the
Company to Buyer, and of Buyer to the Company, for all Claims and Damages shall
be $300,000 (the “Cap”). Notwithstanding the foregoing, the Cap shall not apply:
(i) in the event of fraud or willful misrepresentation by the indemnifying
party; or (ii) to indemnification obligations for Damages in connection with (x)
a breach of the representations and warranties contained in Sections 3.1 (“No
Violation”), 3.2 (“Due Organization”), 3.3 (“Authorization”), 3.6 (“Licenses”),
3.10 (“Consents”), 3.14 (“Employees”), 3.16 (“ERISA”), 3.17 (“Taxes”), 3.21
(“Assets and Title”), 3.23 (“Environmental Claims”) and Section 3.29 (“FDA
Matters”); (y) the indemnification obligations set forth in clauses (ii)–(vi)
and (x)–(y) of Section 8.2(a); and (z) the indemnification obligations set forth
in items (ii)–(iii) of Section 8.2(b).

 

8.5 Assumption and Defense of Third-Party Action. If any Claim by Buyer
hereunder arises out of a claim by a third party or Governmental Authority (a
“Third-Party Claim”), the Company shall have the right, at its own expense, to
participate in or assume control of the defense of the Third-Party Claim, with
counsel reasonably satisfactory to Buyer, and to settle or compromise any such
Third-Party Claim; provided, however, that such settlement or compromise shall
be effected only with the consent of Buyer, which consent shall not be
unreasonably withheld. Buyer shall have the right to employ counsel to represent
it if, in Buyer’s reasonable judgment, it is advisable for it to be represented
by separate counsel, and in that event the fees and expenses of such separate
counsel shall be paid by Buyer; provided, that if representation by the
Company’s counsel would present a conflict of interest, then the Company shall
reimburse Buyer for the fees and expenses of such separate counsel if a court of
competent jurisdiction determines that a conflict of interest existed. Buyer
shall have the right to control the defense of any Third-Party Claim,
notwithstanding the Company’s election to control the defense, if it notifies
the Company that it is assuming the defense of such Claim, whereupon the Company
shall be relieved of its obligations under this Article VIII with respect to
such Third-Party Claim. If the Company does not elect to assume control of the
defense of any Third-Party Claim, the Company shall be bound by the results
obtained by Buyer with respect to such Third-Party Claim. The Company agrees to
render such assistance as may reasonably be requested in order to insure the
proper and adequate defense of any Third-Party Claim. It is expressly agreed and
understood that any defense by the Company of any Third-Party Claims affecting
or involving the Business shall not be conducted in a manner which adversely
affects or impairs the value or usefulness of the Business or the Assigned
Assets.

 

8.6 Remedies not Exclusive. The remedies provided herein shall be cumulative and
shall not preclude the assertion by any party hereto of any other rights or the
seeking of any other remedies, whether at law or in equity, against any other
party hereto.

 



 28 

 

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (i) when delivered or sent if delivered in
person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (ii) on the fifth (5th) business day after dispatch
by registered or certified mail, (iii) on the next business day if transmitted
by national overnight courier or (iv) on the date delivered if sent by email
(provided confirmation of email receipt is obtained), in each case if addressed
as set forth on Schedule A attached hereto, or to any such other or additional
persons and addresses as the parties may from time to time designate in a
writing delivered in accordance with this Section 9.1.

 

9.2 Benefit and Binding Effect. Neither Buyer nor the Company may assign this
Agreement without the prior written consent of the other party; provided,
however, that Buyer may assign this Agreement without the prior written consent
of the Company to any entity that controls, is controlled by or is under common
control with Buyer. In addition, the Company shall not enter into, or
consummate, any agreement that would result in a “change of control” of the
Company prior to the end of the Transition Period, which transaction shall be
deemed to occur if the Company sells all or substantially all of its remaining
assets following the Closing or if the holders of a majority of the outstanding
voting securities of the Company immediately prior to such transaction no longer
hold a majority of the outstanding voting securities of the Company immediately
following such transaction. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Except as specifically set forth or referred to herein, nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any Person other than the parties hereto and their respective successors or
assigns any rights or remedies under or by reason of this Agreement.

 

9.3 Headings. The headings herein are included for ease of reference only and
shall not control or affect the meaning or construction of the provisions of
this Agreement.

 

9.4 Gender and Number. Words used herein, regardless of the gender and number
specifically used, shall be deemed and construed to include any other gender,
masculine, feminine or neuter, and any other number, singular or plural, as the
context requires.

 

9.5 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each such counterpart were upon the
same instrument.

 

9.6 Entire Agreement. This Agreement, all Schedules and Exhibits hereto and all
documents, writings, instruments and certificates delivered or to be delivered
by the parties pursuant hereto collectively represent the sole and entire
understanding and agreement between Buyer and the Company with respect to the
subject matter hereof. All Schedules and Exhibits attached to this Agreement
shall be deemed part of this Agreement and incorporated herein, as if fully set
forth herein. This Agreement supersedes all prior negotiations and
understandings between Buyer and the Company whatsoever with respect to the
subject matter hereof, and all letters of intent and other writings relating to
such negotiations and understandings.

 



 29 

 

 

9.7 Amendment. This Agreement shall not be amended, supplemented or modified
except by an agreement in writing which makes specific reference to this
Agreement or an agreement delivered pursuant hereto, as the case may be, and
which is signed by the party against which enforcement of any such amendment,
supplement or modification is sought.

 

9.8 Severability. If in any jurisdiction any provision of this Agreement or its
application to any party or circumstance is held by a court to be restricted,
prohibited or held unenforceable, such provision shall, as to such jurisdiction,
be ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances. In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held by a court to be excessively broad as to
time, duration, geographical scope, activity or subject, it shall be construed,
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law of such jurisdiction as it shall then appear.

 

9.9 Governing Law; Consent to Jurisdiction and Venue This Agreement shall be
governed by and construed and enforced in accordance with the internal,
substantive laws of the State of New York, as to all matters, including, but not
limited to, matters of validity, construction, effect, performance and
liability, without consideration of conflicts of laws provisions contained
therein. Each of the parties hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction and venue of any New York State or Federal
court sitting in the Southern District of New York, in any action or proceeding
arising out of or relating to this Agreement, any Related Document or any
transaction contemplated hereby or thereby. Each of Buyer and the Company hereby
irrevocably waives, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. Each of Buyer and the Company also irrevocably and unconditionally
consent to the service of any and all process in any such action or proceeding
by the mailing of copies of such process by certified mail to such party and its
counsel at their respective addresses specified in Section 9.1.

 

9.10 Further Assurances and Consents. From time to time after the Closing Date,
without further consideration, the Company shall use reasonable efforts, to
cooperate with Buyer to obtain any necessary third party consents or approvals
to the assignment to the Buyer of any Contracts included in the Assigned Assets
or used or useful in the Business.

 

[Remainder of page intentionally left blank; signature page follows]

 

 30 

 

 

This Agreement has been executed by the Buyer and the Company as of the date
first above written.

 

  BUYER:         MARINA BIOTECH, INC.         By: /s/ Vuong Trieu   Name:  Vuong
Trieu   Title: Chairman

 

  THE COMPANY:                                        SYMPLMED PHARMACEUTICALS,
LLC         By: /s/ Erik Emerson   Name:  Erik Emerson   Title: President & CEO

 

   

 



 